UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, NO, 20-cr-00022 (PAC)

ORDER APPOINTING
Vv. JULIE DE ALMEIDA AS

COORDINATING DISCOVERY

EDIBERTO SANTANA, ATTORNEY

a/k/a Flaco Yeneno,

MIGUEL GENAO,

a/k/a Sombra,

CARLOS RAMIREZ,

a/k/a Guerra,

DARINSO MARTE REYES,

a/k/a Cibao,

ANGEL CRISPIN,

a/k/a Secreto,

JOSE MARICHAL,

a/k/a Menor,

a/k/a EE Menol and

ENIEL, VASQUEZ,

a/k/a Dominican Flow,

Defendants.

It is hereby ORDERED that Julie de Almeida is appointed as Coordinating Discovery
Attorney for court-appointed defense counsel.

The Coordinating Discovery Attorney shail oversee any discovery issues that are
common to all of the defendants. Her responsibilities will include:

e Managing and, unless otherwise agreed upon with the Government, distributing

global discovery produced by the Government and relevant third-party information
common to all defendants;
° Assessing the amount and type of case data to determine what types of technology
should be evaluated and used so that duplicative costs are avoided and the most
efficient and cost-effective methods are identified;

e Acting asa liaison with federal prosecutors to ensure the timely and effective
exchange of global discovery;

« Identifying, evaluating, and engaging third-party vendors and other litigation support
services;

* Assessing and further identifying any additional vendor support that may be
required—including copying, scanning, forensic imaging, data processing, data
hosting, trial presentation, and other technology depending on the nature of the case,

¢ Identifying any additional human resources that may be needed by the individual
parties for the organization and substantive review of information; and

* Providing technological training and support services to the defense teams as a group

and individually,

Therefore, the Coordinating Discovery Attorney shall assess the most effective and cost-
efficient manner to organize the global discovery with input from defense counsel.

Discovery issues specific to any particular defendant shall be addressed by defense
counsel directly with the Government and not through the Coordinating Discovery Attorney,
The Coordinating Discovery Attorney’s duties do not include providing additional representation
services and therefore will not be establishing an attorney-client relationship with any of the
defendants.

The Government shall provide global discovery to the Coordinating Discovery Attorney
unless otherwise agreed. To avoid delay in providing global discovery to defense counsel, any
additional global discovery not already produced shali be provided directly to the Coordinating
Discovery Attorney, who shall duplicate and distribute the global discovery to all defense
counsel. The Government shall work with the Coordinating Discovery Attorney to provide

global discovery in a timely manner.

 
The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
outside services and shall monitor all vendor invoices for these services including confirming the
work was previously agreed to be performed. However, her time and the time spent by her staff
will be paid by the Administrative Office of the U.S, Courts, Defender Services Office. All
petitions for outside services shall include a basis for the requested funds and a determination

that the costs of the services are reasonable.

DATED this )Dvday of January, 2020

Hon, Paul A. Crotty ‘
U.S, District Judge
